Case 2:16-cv-00254-DRH-AKT Document 62-8 Filed 03/10/20 Page 1 of 7 PageID #: 593




                         EXHIBIT 8
Case
 Case2:16-cv-00254-DRH-AKT
      2:16-cv-00254-DRH-AKT Document
                             Document62-8
                                      45 Filed
                                          Filed04/12/18
                                                03/10/20 Page
                                                          Page12ofof67PageID
                                                                       PageID#:#:258
                                                                                  594



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  --------------------------------------------------------------------)(
  FRANCISCO RODRIGUEZ and ARISTIDES                                        Civil Case No.: 2: 16-cv-00254
  ALFREDO DILLATORO,                                                       (DRH)(AKT)

                                      Plaintiffs,

          -against-


  RIDGE RESTAURANT, INC. d/b/a ALFREDO'S PIZZERIA,                                ANSWER TO AMENDED
  DENNIS D'ONOFRIO, and PHILIP D'ONOFRIO,                                         COMPLAINT

                                      Defendants.
  --------------------------------------------------------------------)(

          The defendants, Ridge Restaurant, Inc., Dennis D'Onofrio, and Philip D'Onofrio, by

  their attorneys Wickham, Bressler & Geasa, P.C., as and for their answer to the amended

  complaint, respectfully state:

           1.      Deny knowledge or information sufficient to form a belief as to the allegations set

  forth in paragraph 1 of the complaint and respectfully refer questions of law to the Court.

          2.       Deny knowledge or information sufficient to form a belief as to the allegations set

  forth in paragraph 2 of the complaint and respectfully refer questions of law to the Court.

          3.       Deny knowledge or information sufficient to form a belief as to the allegations set

  forth in paragraph 3 of the complaint and respectfully refer questions oflaw to the Court.

          4.       Deny the allegations set forth in paragraph 4 of the complaint.

          5.       Deny knowledge or information sufficient to form a belief as to the allegations set

  forth in paragraph 5of the complaint.

          6.       Deny the allegations set forth in paragraph 6 of the complaint.

          7.       Deny knowledge or information sufficient to form a belief as to the allegations set

  forth in paragraph 7 of the complaint.
Case
 Case2:16-cv-00254-DRH-AKT
      2:16-cv-00254-DRH-AKT Document
                             Document62-8
                                      45 Filed
                                          Filed04/12/18
                                                03/10/20 Page
                                                          Page23ofof67PageID
                                                                       PageID#:#:259
                                                                                  595



         8.      Admit the allegations set forth in paragraph 8 of the complaint.

         9.      Deny knowledge or information sufficient to form a belief as to the allegations set

  forth in paragraph 9 of the complaint, and respectfully refer questions of law to the Court.

         10.     Admit the allegations set forth in paragraph 10 of the complaint.

         11.     Deny knowledge or information sufficient to form a belief as to the allegations set

  forth in paragraph 11 of the complaint, and respectfully refer questions of law to the Court.

         12.     Admit the allegations set forth in paragraph 12 of the complaint.

         13.     Admit the allegations set forth in paragraph 13 of the complaint.

         14.     Admit the allegations set forth in paragraph 14 of the complaint.

         15.     Deny the allegations set forth in paragraph 15 of the complaint.

         16.     Deny the allegations set forth in paragraph 16 of the complaint.

         17.     Deny the allegations set forth in paragraph 17 of the complaint.

         18.     Deny the allegations set forth in paragraph 18 of the complaint.

         19.     Admit the allegations set forth in paragraph 19 of the complaint.

         20.     Deny the allegations set fo_rth in paragraph 20 of the complaint.

         21 .    Deny the allegations set forth in paragraph 21 of the complaint.

         22.     Deny the allegations set forth in paragraph 22 of the complaint.

         23.     Deny knowledge or information sufficient to form a belief as to the allegations set

 forth in paragraph 23 of the complaint, and respectfully refer questions oflaw to the Court.

         24.     Admit the allegations set forth in paragraph 24 of the complaint.

         25.     Deny the allegations set forth in paragraph 25 of the complaint.

         26.     Deny the allegations set forth in paragraph 26 of the complaint.




                                                   2
Case
 Case2:16-cv-00254-DRH-AKT
      2:16-cv-00254-DRH-AKT Document
                             Document62-8
                                      45 Filed
                                          Filed04/12/18
                                                03/10/20 Page
                                                          Page34ofof67PageID
                                                                       PageID#:#:260
                                                                                  596



         27.     Deny the allegations set forth in paragraph 27 of the complaint.

         28.     Admit the allegations set forth in paragraph 28 of the complaint.

         29.     Deny the allegations set forth in paragraph 29 of the complaint.

         30.     Deny the allegations set forth in paragraph 30 of the complaint.

         31.     Deny the allegations set forth in paragraph 31 of the complaint.

         32.     Deny knowledge or information sufficient to form a belief as to the allegations set

  forth in paragraph 32 of the complaint and respectfully refer questions of law to the Court.

         33.     Deny knowledge or information sufficient to form a belief as to the allegations set

  forth in paragraph 33 of the complaint and respectfully refer questions oflaw to the Court.

         34.     Deny the allegations set forth in paragraph 34 of the complaint.

         35.     Deny the allegations set forth in paragraph 35 of the complaint.

         36.     Deny the allegations set forth in paragraph 36 of the complaint.

         37.     Deny the allegations set forth in paragraph 37 of the complaint.

         38.     Admit the allegations set forth in paragraph 38 of the complaint.

         39.     Deny the allegations set forth in paragraph 39 of the complaint.

         40.     Deny the allegations set forth in paragraph 40 of the complaint.

         41.     Deny the allegations set forth in paragraph 41 of the complaint.

         42.     Deny knowledge or information sufficient to form a belief as to the allegations set

 forth in paragraph 42 of the complaint and respectfully refer questions of law to the Court.

         43.     Deny knowledge or information sufficient to form a belief as to the allegations set

 forth in paragraph 43 of the complaint and respectfully refer questions of law to the Court.

         44.     Deny the allegations set forth in paragraph 44 of the complaint.

         45.    Deny the allegations set forth in paragraph 45 of the complaint.




                                                   3
Case
 Case2:16-cv-00254-DRH-AKT
      2:16-cv-00254-DRH-AKT Document
                             Document62-8
                                      45 Filed
                                          Filed04/12/18
                                                03/10/20 Page
                                                          Page45ofof67PageID
                                                                       PageID#:#:261
                                                                                  597



         46.     Deny the allegations set forth in paragraph 46 of the complaint.

         47.     Defendants repeat and reallege the answers to paragraphs "1" through "46" of the

  complaint as though fully set forth at length herein in response to paragraph 47 of the complaint.

         48.     Deny knowledge or information sufficient to form a belief as to the allegations set

  forth in paragraph 48 of the complaint and respectfully refer questions of Jaw to the Court.

         49.     Deny knowledge or information sufficient to form a belief as to the allegations set

  forth in paragraph 49 of the complaint and respectfully refer questions oflaw to the Court.

         50.     Deny the allegations set forth in paragraph 50 of the complaint.

         51.     Deny the allegations set forth in paragraph 51 of the complaint.

         52.     Deny the allegations set forth in paragraph 52 of the complaint.

         53.     Defendants repeat and reallege the answers to paragraphs "1" through "52" of the

  complaint as though fully set forth at length herein in response to paragraph 53 of the complaint.

         54.     Deny knowledge or information sufficient to form a belief as to the allegations set

  forth in paragraph 54 of the complaint and respectfully refer questions of Jaw to the Court.

         55.     Deny the allegations set forth in paragraph 55 of the complaint.

         56.     Deny the allegations set forth in paragraph 56 of the complaint.

         57.     Defendants repeat and reallege the answers to paragraphs "1" through "56" of the

  complaint as though fully set forth at length herein in response to paragraph 57 of the complaint.

         58.     Admit the allegations set forth in paragraph 58 of the complaint.

         59.     Deny the allegations set forth in paragraph 59 of the complaint.

         60.     Deny the allegations set forth in paragraph 60 of the complaint.

         61.     Deny the allegations set forth in paragraph 61 of the complaint.

         62.     Deny the allegations set forth in paragraph 62 of the complaint.




                                                   4
Case
 Case2:16-cv-00254-DRH-AKT
      2:16-cv-00254-DRH-AKT Document
                             Document62-8
                                      45 Filed
                                          Filed04/12/18
                                                03/10/20 Page
                                                          Page56ofof67PageID
                                                                       PageID#:#:262
                                                                                  598



         63.     Defendants repeat and reallege the answers to paragraphs " 1" through "62" of the

  complaint as though fully set forth at length herein in response to paragraph 63 of the complaint.

         64.     Deny knowledge or information sufficient to form a belief as to the allegations set

  forth in paragraph 64 of the complaint and respectfully refer questions of law to the Court.

         65.     Deny the allegations set forth in paragraph 65 of the complaint.

         66.     Deny the allegations set forth in paragraph 66 of the complaint.

         67.     Defendants repeat and reallege the answers to paragraphs " 1" through "66" of the

  complaint as though fully set forth at length herein in response to paragraph 67 of the complaint

         68.     Deny knowledge or information sufficient to form a belief as to the allegations set

  forth in paragraph 68 of the complaint and respectfully refer questions of law to the Court.

         69.     Deny the allegations set forth in paragraph 69 of the complaint.

         70.     Deny the allegations set forth in paragraph 70 of the complaint.

                        AS AND FOR A FIRSTAFFIRMATIVE DEFENSE

         71.     The first claim for relief fails to state a claim upon which relief can be granted.

                      AS AND FOR A SECOND AFFIRMATIVE DEFENSE

         72.     The second claim for relief fails to state a claim upon which relief can be granted.

                       AS AND FOR A THIRD AFFIRMATIVE DEFENSE

         73.     The third claim for relief fails to state a claim upon which relief can be granted.

                      AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

         74.     The fourth claim for relief fails to state a claim upon which relief can be granted.

                        AS AND FOR A FIFTH AFFIRMATIVE DEFENSE

         75.     The fifth claim for relief fails to state a claim upon which relief can be granted.




                                                    5
Case
 Case2:16-cv-00254-DRH-AKT
      2:16-cv-00254-DRH-AKT Document
                             Document62-8
                                      45 Filed
                                          Filed04/12/18
                                                03/10/20 Page
                                                          Page67ofof67PageID
                                                                       PageID#:#:263
                                                                                  599



                      AS AND FOR A SIXTH AFFIRMATIVE DEFENSE

        76.    The claims for relief are barred by the statute of limitations.

        WHEREFORE, defendants demand judgment dismissing the complaint.

  Dated: April 6, 2018
         Mattituck, New York
                                              WICKHAM, BRESSLER & GEASA, P.C.


                                                              ~/J
                                              By: _ _ __,'-1-f- - f
                                                                  il~
                                                             tgft~-
                                                                    i ! - ______.__ _
                                              Attorneys for Defendants
                                              13015 Main Road
                                              P.O. Box 1424
                                              Mattituck, New York 11952
                                              (631) 298-8353
                                              ebressler@wbglawvers.com
 TO:    Steven J. Moser, Esq.
        Steven J. Moser, P.C.
        Attorneys for Plaintiffs
        3 School Street, Suite 207B
        Glen Cove, New York 11542




                                                 6
